Michael A. Keough
mkeough@steptoe.com

 

 

Steptoe

 

 
  
 

 

 

1114 Avenue of the Americas *
new York, NY 10036 USDC SDNY . STEPTOE & JOHNSON LLP
2 506 390 i '

www steptoe com " DOCUMENT

ELECTRONICALLY FILO | |

Reece) tt
DATE FILET ny
, ) so saan aabenocemataenteminae Te ™
November 20, 2019 No
V 2 2

VIA ECF Op

The Honorable George B. Daniels, U.S.D.J.
United States District Court

Southern District of New York

500 Pearl Street, Room 1310

New York, NY 10007

Re: Diaz v. Zazzle Inc., No. 19 Cv. 07424 (GBD)

 

Dear Judge Daniels:
This firm represents Defendant Zazzle Inc. (“Zazzle”) in the above-captioned matter.

We write on behalf of both parties to respectfully request that the Initial Pretrial
Conference scheduled for December 3, 2019 be adjourned. The reason for this request is that,
after the conference was initially scheduled, the date for Defendant to respond to Plaintiff's
complaint was extended to December 4, 2019 by the Court’s order dated November 6, 2019.
The parties are still attempting to resolve this matter without judicial intervention and ask that
the conference be adjourned until after Zazzle has responded to the complaint. Plaintiff
consented to this request on November 20, 2019.

We respectfully ask Your Honor’s endorsement of this request. Thank you for your
consideration.

Respectfully submitted,
/s/ Michael A. Keough
Michael A. Keough

cc: Counsel of Record (via ECF notification)
